MacLean, J.
The plaintiffs’ assignor, who was the plaintiff ' first above named, was employed by the defendant to do certain . painting and decorating on his premises near Suffern, and he, in turn, employed workmen drawn partly from that neighborhood and partly from the city of New York. ' Some of the latter were paid by the piece, and some by the day. In addition to the per diem’ charge and the charge by the piéce, the assignor charged for the transporation and for the board of the men from the city •of New York. The bills, including one containing a charge for transportation, presented by the assignor and by the plaintiffs, • were paid by the defendant, until he noticed a charge for board! That he refused to pay. The action was brought as for a balance •due for moneys expended for paying board of painters and decorators employed on the premises of the defendant, at his request and upon his promise to pay for the same.
It’ was not contended That the defendant agreed to pay the board of the men hired by the plaintiffs, but plaintiffs contended that they were entitled to the balances, because of an alleged usage •or custom in that particular trade, entitling’ the. master decorator to charge for the board of the men employed. There is nothing in the evidence in reference to the alleged usage, or that the de-« fendant ever had any knowledge or notice of such usage. Walls v. Bailey, 49 N. Y. 464. The judgment should be reversed.
Fbeedmah, P. J., concurs.-